Citation Nr: 0327145	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-07 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which 
denied the claim.

The Board notes that it undertook additional development in 
the instant case pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  As a result of this development, 
additional medical records were added to the file.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  Accordingly, the Board remanded this 
case in June 2003 for the RO to consider the additional 
development in the first instance.  Later that month, the RO 
promulgated a Supplemental Statement of the Case (SSOC) which 
considered the additional development, and continued the 
denial of the benefits sought on appeal.  Therefore, the 
Board finds that the RO has substantially complied with the 
remand directives, and that a new remand is not required 
pursuant to the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran submitted an April 1969 service medical record 
during this appeal, which shows that he received a shrapnel 
wound to the right side of his neck from an enemy grenade and 
that he was treated by a medical officer and returned to 
duty.  This document raises a claim for service connection 
for residuals of a shrapnel wound to the right side of the 
neck.  The Board refers this matter to the RO for appropriate 
action.

The veteran has been in receipt of a total (100 percent) 
compensation rating based on individual unemployabilty since 
May 1997.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.
2.  The preponderance of the competent medical evidence 
reflects that the veteran's hepatitis C is most likely 
related to his one-time intravenous (IV) drug use with shared 
needles as opposed to any other incident of active service.



CONCLUSION OF LAW

Service connection is not warranted for hepatitis C.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.655 (2003); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bernard v. Brown, 
4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The veteran filed the current claim prior to the enactment 
of the VCAA.  As the caselaw relating to the applicability 
of VCAA to claims filed prior to its enactment has been 
somewhat inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claim by 
various documents such as correspondence dated in August 
1997, rating decisions promulgated in December 1997 and March 
1998, the May 1998 Statement of the Case (SOC), the multiple 
Supplemental Statements of the Case (SSOCs), and 
correspondence dated in June 1999, December 1999, June 2001.  
In essence, these documents summarized what was necessary to 
establish service connection for hepatitis C, requested that 
the veteran identify any pertinent medical records, indicated 
VA would obtain any such records he identified, and notified 
him of the RO's efforts to obtain such records.  Moreover, 
the June 2001 correspondence specifically addressed the 
applicability of the VCAA to the facts of this case, 
including what was necessary to substantiate the veteran's 
claim, what information and evidence the veteran was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by VA.  In fact, the veteran indicated in an 
April 2003 statement that he did not have any additional 
evidence to submit, and requested that the Board proceed 
immediately with the adjudication of his appeal.  (Emphasis 
added.)  Further, the Board notes that the veteran was 
accorded an examination which evaluated his hepatitis C in 
October 1998.  The RO also obtained a competent medical 
opinion which addressed the etiology of the hepatitis C.  As 
part of the Board's development directives, the veteran was 
scheduled to undergo a new examination July 2002, but he 
refused to report for this or any such examination.  VA 
regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a veteran's 
failure to report for a scheduled VA medical examination, and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, (1) in an original compensation claim, the 
claim shall be rated based on the evidence of record; (2) in 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.  Moreover, the 
Court has held that the duty to assist is not a "one-way 
street," and that if a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board concludes that the duty to assist 
has been completed to the extent permitted by the cooperation 
of the veteran.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, in the instant case the Board 
notes that it was over one year from the time of the June 
2001 correspondence which detailed VA's duties under the VCAA 
and the final adjudication by the RO in the June 2003 SSOC.  
As such, the veteran was accorded the full statutory one year 
period in which to present evidence in support of his claim 
prior to the RO's final adjudication in this case.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim below, and the Board will do the same.  In 
addition, the Board reiterates that the veteran indicated in 
an April 2003 statement that he had did not have anything 
else to submit, and requested that the Board proceed 
immediately with the adjudication of his appeal.  (Emphasis 
added.)  Thus, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran contends that his Hepatitis C is 
attributable to one or more incidents of his seven months' 
service in Vietnam (contact with blood by open wounds, 
sustaining a shell fragment wound of neck, jungle rot, open 
sores, duties as an acting medic/orderly aboard US hospital 
ship while there as a psychiatric patient, and/or an incident 
reported by the veteran where a medic accidentally stuck 
himself with the needle before giving the veteran a shot of 
morphine).  Service connection is currently in effect for 
post-traumatic stress disorder (PTSD), but it is not in 
effect for residuals of a shell fragment wound or any other 
disability.  

A review of the service medical records shows no clinical or 
laboratory findings that were attributed to hepatitis.  There 
is no documentation of nor does the veteran contend that he 
received a blood transfusion during service.  Further, the 
veteran submitted an April 1969 service medical record which 
indicated he received a shrapnel wound to the right side of 
his neck from an enemy grenade and that he was treated by a 
medical officer and returned to duty.

Post-service medical evidence includes the veteran's own 
reported history of elevated liver function studies in the 
late 1980's.  A confirmed diagnosis of hepatitis C is not 
apparent until 1996.  

Upon an October 1998 VA examination of the veteran, the 
examiner listed the common methods of contracting hepatitis C 
and indicated that there was no way to identify the etiology 
or origin of the veteran's liver disease.  

In September 2001, a medical opinion was promulgated by the 
VA Medical Center's (VAMC) Chief of Staff regarding the 
veteran's claim.  This clinician noted that the claims folder 
had been reviewed, and that the veteran had a self-reported 
history of IV drug use as well as shared needles although he 
reported this occurred only once.  The veteran's other 
purported additional risk factors were noted as well, 
including blood mixing in service commensurate with his 
duties in combat, and the documented combat-related wound 
received by the veteran during his military service.  
Nevertheless, the clinician noted that the service medical 
records were silent for any known risk factors within the 
tenure of the veteran's military service, other than his in-
service shrapnel injury, and there was no evidence that he 
received contaminated blood products as a result of this 
injury as he was reportedly treated by a medical officer and 
returned to duty.  Based on the foregoing, this clinician 
determined that although the veteran had a self-reported 
history of potential contamination of blood products in 
combat while in Vietnam, that this was not as significant a 
risk factor when compared to his history of IV drug use 
though reportedly brief.  The clinician opined that the 
likely etiology of the veteran's hepatitis C was IV drug use 
with shared needles rather than any incident of service.  

The veteran has also submitted medical treatise evidence 
about hepatitis, including information that hepatitis C could 
have a slow insidious onset for 10 to 20 years, statistical 
analysis showing hepatitis was more common in Vietnam 
veterans generally, and an article that reports a link 
between veterans with PTSD and the occurrence of a broad 
spectrum of diseases many years later due to altered 
neuroendocrine and sympathetic nervous symptoms.

As mentioned above, the Board undertook additional 
development on this issue pursuant to the authority granted 
by 38 C.F.R. §19.9(a)(2).  Specifically, correspondence was 
sent to the veteran requesting that he identify pertinent 
medical records, and additional medical VA medical records 
were obtained which cover a period from 1997 to 2002, which 
include references to treatment for his hepatitis.  The 
veteran was also scheduled for an examination in July 2002 in 
conjunction with this appeal, but he refused to report for 
this or any such examination.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hepatitis C.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  

The Board notes that the competent medical evidence clearly 
shows that the veteran has hepatitis C, and that he has 
alleged various incidents of active service which he believes 
resulted in his development of hepatitis C.  However, the 
Board notes that the competent medical evidence reflects that 
this disability was first diagnosed many years after the 
veteran's period of active duty.  Moreover, the only 
competent medical evidence of record to address the etiology 
of the veteran's hepatitis C is the October 1998 VA 
examination and the September 2001 opinion from the VAMC 
Chief of Staff.  As detailed above, the October 1998 VA 
examination indicated that the etiology of the disability 
could not be determined, while the September 2001 VA medical 
opinion concluded that the veteran's hepatitis C is most 
likely related to his one-time IV use with shared needles as 
opposed to any other incident of active service.

The Board acknowledges that the medical treatise evidence 
submitted by the veteran reflects that hepatitis could have a 
slow insidious onset for 10 to 20 years, statistical analysis 
showing hepatitis was more common in Vietnam veterans 
generally, and an article that reports a link between 
veterans with PTSD and the occurrence of a broad spectrum of 
diseases many years later due to altered neuroendocrine and 
sympathetic nervous symptoms.  However, this medical treatise 
evidence only provides general information regarding 
hepatitis and, while there is mention of Vietnam veterans 
having a higher incidence of hepatitis, it does not 
specifically address the facts and circumstances of the 
veteran's case, to include comparing the risk of a one time 
intravenous drug use to a shell fragment wound.  That is, 
this  evidence, citing medical principles only, does not 
constitute competent medical evidence concerning the cause of 
the hepatitis in the veteran's individual case.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Sacks v. West, 11 Vet. 
App. 314 (1998).  The only competent evidence that 
specifically addresses the central question at hand, the 
report of the October 1998 VA examination and the September 
2001 opinion from the VAMC Chief of Staff, goes against the 
veteran's claim.

The Board further acknowledges the veteran's account of his 
multiple risk factors for exposure to hepatitis during his 
period of active service in Vietnam, that he indicated that 
he had IV drug use on only one occasion, and that nothing in 
the record reflects the veteran had progressive and frequent 
use of drugs to the point of addiction as required for a 
finding of willful misconduct under 38 C.F.R. § 3.301(c)(3).  
However, as stated above, the September 2001 VA medical 
opinion notes that it was based upon the clinician's review 
of the veteran's claims folder.  Moreover, a review of the 
September 2001 VA medical opinion itself reflects that the 
clinician was aware of the veteran's account of his purported 
risk factors for hepatitis exposure, and the fact that the 
veteran reported only one time IV drug use with shared 
needles.  In short, the clinician was aware of the pertinent 
facts regarding this case, and his opinion was in accord with 
the facts.  Since no competent medical evidence is of record 
to refute this opinion, the Board must accept its findings as 
correct in accord with Colvin, supra.

The veteran's one time IV drug use with shared needles does 
appear to constitute drug abuse as defined by 38 C.F.R. 
§ 3.301(d).  Accordingly, the incurrence of hepatitis C 
cannot be deemed to have occurred in the line of duty, and 
the case must be denied.

The Board notes that the veteran's representative contended 
in a September 2003 statement that the veteran had engaged in 
combat during active service.  Further, the representative 
noted that no record of any correspondence from the RO to the 
VAMC Chief of Staff who promulgated the September 2001 
opinion, nor did the RO provide this clinician with any 
pertinent VA regulations or Court cases.  Thus, the 
representative contended that the clinician's opinion should 
not be held to have more probative value than the combat 
veteran's testimony.

With respect to the above contentions, the Board notes that 
38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

The Board notes that the veteran's DD Form 214 does not show 
that he received any awards or citations which definitively 
indicate combat during active service.  However, this 
document does reflect that he served in the Republic of 
Vietnam during the Vietnam war era (38 C.F.R. § 3.2), and 
that his military specialty was that of a rifleman.  
Moreover, his service medical records reflect he received a 
shrapnel wound to the neck.  This evidence does tend to 
indicate that the veteran engaged in combat.  Nevertheless, 
in the circumstances of this case, a finding that the veteran 
engaged in combat does not alter the outcome of this case.  
The veteran's account of his purported risk factors for 
exposure to hepatitis was accepted as true for the purpose of 
adjudicating his claim, to include the VAMC Chief of Staff 
when he September 2001 VA medical opinion.  As detailed 
above, this clinician specifically noted these risk factors, 
but concluded that the veteran's one-time IV drug use was the 
most likely cause of the veteran's hepatitis C, as opposed to 
any other incident of service.  As such, the provisions of 
38 U.S.C.A. § 1154(b) would not provide any additional 
benefit to the veteran in this case since the competent 
medical evidence does not reflect that his hepatitis C is 
causally related to any incident of active service which can 
be deemed to have been in the line of duty.

The Board also finds that it is irrelevant that the September 
2001 VA clinician did not explicitly receive a copy of the 
pertinent VA regulations and Court decisions.  The purpose of 
the opinion was to obtain competent medical evidence which 
addressed the etiology of the veteran's hepatitis C based 
upon a review of the facts and medical records contained in 
the claims folder.  Simply put, the clinician was not 
required to consider such matters in rendering his opinion.  
Granted, it is important and required for VA to consider such 
pertinent regulations and caselaw when adjudicating the 
claim, but this was done by the RO in the rating decisions, 
SOC, and SSOCs, as well as the Board's instant decision.

The veteran's representative also contended in a separate 
statement dated later in September 2003 that the presumption 
of soundness applied in the instant case pursuant to 
38 U.S.C.A. § 1111 and VAOPGCPREC 3-2003.  Here, the Board 
observes that it does not dispute the fact that the veteran's 
hepatitis C was not noted on his entrance examination, nor 
has the Board or the RO considered the disability to have 
pre-existed service in the adjudication of the claim.  In 
short, the denial of the veteran's case was not based upon a 
finding that the presumption of soundness has been refuted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis C, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



